DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-13, 15-20 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 18 recites the limitation "the power used to decode" in 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the power used to combine" in 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.     Claim 1-6,8, 11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US 2019/0036647) in view of Nunome (US 20210159952 A1).



(see para0032 “ receiving multiple repetitions of a channels (eg. A communication channel such as control channel, data channel, shared channel)… a channel refers to the channel itself or signals/ messages carried on the channel ”)[ since channel refer to message carried on the channel, therefore multiple repetitions of a channels implies multiple repetition of data portion (message), the method comprising:
 at a processor of a receiver comprising a decoder (see para 0056 “AT UE 120…includes A receive processor 258 may process (e.g., demodulate and decode)”) [ UE processor decoding implies processor has a decoder], 
deriving a channel metric indicative of channel quality between the transmitter and the receiver, wherein the channel metric is derived by measuring channel quality over one or more subframe of a control channel (see para 0117 “he UE is configured to monitor the control channel for eight subframes (subframes 0-7 of frame 1410). Additionally, the UE detects that it is in good radio channel conditions”)  
deriving a metric indicative of a desired PER of the received repeated portions of data to be received at the receiver  (see para 0037 “determining radio conditions satisfy a predetermined condition”; see para 0125 “The UE may generate the "channel condition estimate vs. NPDCCH repetition" table(s) based on a block error rate (BLER) criteria (e.g., <10% BLER, or some other percentage) for different types of channels/fading profiles”; see para 0106 “The at least one communication channel may include a control channel (e.g., MPDCCH, NPDCCH), data channel (e.g., MPDSCH, NPDSCH)”)[ BLER is a radio condition and  BLER criteria to be less than 10 percent is interpreted as desired BLER; since para 0125 describes BLER could be for different channel and para 0106 describes that channel could be MPDSCH or NPDSCH, therefore BLER is interpreted to be BLER of data over data channels] ;
based a comparison of the channel metric and the desired PER of the received repeated portions of data at the receiver to be received at the receiver , deriving an optimal number of repetitions of each portion of the data to be received over the data channel for successful decoding, (see para 0124 “The UE (at 1510) may determine the number of repetitions (N)”;  para 0125 “In some aspects, the UE may determine the value of N based on one or more generated tables stored at the UE. Each generated table may map estimates of a channel condition parameter to NPDCCH repetition values (for successfully decoding NPDCCH. The channel condition parameters may include SNR, Doppler estimate, RSRP, etc. The UE may generate the "channel condition estimate vs. NPDCCH repetition" table(s) based on a block error rate (BLER) criteria (e.g., <10% BLER, or some other percentage) for different types of channels/fading profiles”) wherein the optimal number of repetitions have been received over the data channel, decoding is to be activation of the decoder (see para 0121 “In some aspects, the UE may determine the estimated number (N, where N<r.sub.max) of repetitions for successfully decoding… The UE may perform a decoding attempt after N repetitions ... The UE may determine when the N repetitions will end based on the fixed start of the paging occasion.”)[ since UE perform decoding after N repetitions has ended , it implies decoding is starting after N repetitions] and further wherein the optimal number of repetitions is derived such that power consumption to successfully decode the data is minimized at the receiver (see para 0124 “the UE using the techniques presented herein can substantially reduce power consumption during the NPDCCH decode (e.g., at 1506B) by determining an estimated number of repetitions for successfully decoding NPDCCH.”; see para 0037 “the UE to significantly save power consumption when receiving multiple repetitions of a channel”)
	Gowda teaches deriving PER and deriving an optimal number of repetitions for control channel (NPDCCH), however Gowda doesn’t teach deriving PER and deriving an optimal number of repetitions for data received over the data channel.
	Nunome (US 20210159952 A1) teaches deriving PER and deriving an optimal number of repetitions for data received over the data channel (See 0126 “base station 100 may configure a different number of repetitions...from PDCCH to PDSCH. PDSCH may have a different coding rate, different target Blok Error Rate (BLER), and different frequency or time resource to be used from PDCCH. Thus, configuring the number of repetitions and the repetition pattern individually at PDSCH and PDCCH realizes the repetition satisfying the performance requirement of each channel.”)[ target BLER for a PDSCH implies target BLER for data channel; and number of repetitions are shaped/ derived for PDSCH (interpreted to be data channel)]
	Thus it would have obvious to a person with ordinary skills in the art at the time of the effective filing date of the invention to combine deriving PER and deriving an optimal number of repetitions for data received over the data channel in the system of Gowda. The motivation is to improve channel estimation accuracy or performance (Nunome: See para 0010)

Regarding claim 2, Gowda teaches the receiver is configured to monitor the channel quality between the transmitter and the receiver. (see para 0117 “the UE is configured to monitor the control channel... Additionally, the UE detects that it is in good radio channel conditions (e.g., SNR is above a threshold.)”[ estimating good radio channel conditions (e.g., SNR) implies measuring channel quality of signals received from transmitter]

Regarding claim 3, Gowda teaches the repeated transmissions comprises sub-frames of data. (see para 0031 “which multiple repetitions of a same message are transmitted over one or more subframes.”)

Regarding claim 4, Gowda teaches the optimal numbers of repetitions is derivable from a limited set of number of repetitions. (see para 0115 “the repetition level may be determined based on a pre-defined mapping table that maps the signal quality and base station transmission parameters, including repetition level”)[base station transmission parameters also includes repetition level which is interpreted to be limited set of number of repetitions based on which the repetition level is determined by the UE]

Regarding claim 5, Gowda teaches receiving the optimal number of repetitions of each portion of data and then activating decoding at the receiver. (see para 0121 “the UE may determine the estimated number (N, where N<r.sub.max) of repetitions for successfully decoding the control channel (e.g., in good channel conditions)
based on one or more channel condition estimates (e.g., SNR, Doppler estimates,
etc.). …the UE may perform a decoding attempt after N repetitions of the control
channel”).

Regarding claim 6, Gowda teaches further comprising deactivating the decoding when the data is successfully decoded. (see para 0032 “As presented herein, in some cases, the device may skip further decoding of a downlink channel (e.g., in subsequent subframes) if the device has already detected or decoded the channel (e.g., in previous subframes)”).

Regarding claim 8, Gowda teaches wherein the channel metric is derived from at least one of channel quality indicator, CQI, channel SNR, channel mutual
information, Ml, and channel spectral efficiency (see para 0124 “Each generated table may map estimates of a channel condition parameter to NPDCCH repetition values (for successfully decoding NPDCCH. The channel condition parameters may include SNR”)

Regarding claim 9, Gowda teaches the channel metric is derived after each repeated data portion. (see para 0125 “Each generated table may map estimates of a channel condition parameter to NPDCCH repetition values (for successfully decoding NPDCCH).”)[ each repetition level corresponds to its own threshold value]

Regarding claim 11, Gowda teaches wherein the pre-determined threshold is calculated for each respective number of repetitions under consideration (see para 0119 “the UE may attempt one or more different repetition hypothesis based on different SNR thresholds. That is, the UE may choose to monitor for a first repetition hypothesis (e.g., r1) if SNR is above a first threshold; monitor for at least the first repetition hypothesis and a second hypothesis (e.g., r2) if SNR is above a second threshold; and so on. In some aspects, the first threshold may be larger than the second threshold).[ each repetition level corresponds to its own threshold value]

Regarding claim 15, Gowda teaches wherein the metric indicative of a desired PER is re-estimated every K packets of received data or every period, T, of time. (See para 0125 “Each generated table may map estimates of a channel condition parameter to NPDCCH repetition values”;  par a0131 “the UE may determine the one or more parameters based on operating for a period of time,”) 

Regarding claim 16, Gowda teaches a non-transitory computer readable medium comprising instructions that when executed by a processor cause the processor to carry out the method of claim 1. ( see para 0148 “Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein”)

Regarding claim 17, Gowda teaches a receiver configured to receive repeated transmissions of portions of data from a transmitter, the receiver comprising a processor configured to execute computer code instructions to carry out the method of claim 1. ((see para0032 “ receiving multiple repetitions of a channels (eg. A communication channel such as control channel, data channel, shared channel)”; see para 0148 “For example, such a computer program product may comprise a computer-readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein”;See rejection of claim 1 for method of claim 1) .

Claim 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US 2019/0036647) in view of Nunome (US 20210159952 A1) and further in view of Thangarasa (US 20210105719)

Regarding claim 10, Gowda doesn’t teach wherein deriving the optimal number of repetitions of each portion of data is further based on comparing the channel metric to a pre-determined threshold indicative of the desired PER.
Thangarasa teaches wherein deriving the optimal number of repetitions of each portion of data is further based on comparing the channel metric to a pre-determined threshold indicative of the desired PER. ( see para 00067 “The wireless device determines a relationship between the number of repetitions needed for decoding the control signal and a threshold value”; see para 0114 “wireless device 210 estimating the DL reference signal measurements (e.g., signal quality such as SNR, NRSRQ, SINR, etc.) and then comparing the results of the signal measurements to some threshold(s). The threshold(s) may be expressed in terms of signal quality (e.g. SNR, SINR, or BLER).”)
	Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed  to combine deriving the optimal number of repetitions of each portion of data is further based on comparing the channel metric to a pre-determined threshold indicative of the desired PER in the system of Gowda. The motivation is to refrain decoding  and device enter low power mode during the remaining repetition  (Thangarasa: see para 0033).

Regarding claim 13, Gowda doesn’t teach wherein the deriving an optimal number of repetitions of each portion of the data to be received is further based on the power consumed by the receiver to successfully combine and decode each portion of data and wherein the metric is derived from the probability of successfully decoding by a defined number of repetitions of each portion of data.
Thangarasa teaches wherein the deriving an optimal number of repetitions of each portion of the data to be received is further based on the power consumed by the receiver to successfully combine and decode each portion of data (see 0122 “wireless device 210 is able to decode the NPDCCH in a much shorter time compared to wireless device 210b. This implies that wireless device 210 requires fewer repetitions to successfully decode NPOCCH as compared to wireless device 270B"; para 0123 “On the other hand, wireless device 210 is able to decode NPDCCGH relatively faster, and therefore its power consumption will be lower compared to that of wireless device 2706.°} , and wherein the metric is derived from the probability of successfully decoding by a defined number of repetitions of each portion of data ( see para 0115 “wireless device 210 can determine the required repetition level that corresponds to a certain hypothetical BLER...the repetition level may be determined based on a pre-defined mapping table that maps the signal quality”; see para 0112 “wireless device 210 obtains information about a number of repetitions needed for decoding a control signal”; see para 0115 [ since determined repetition level correspond to the BLER, therefore BLER is also Based on the repetition level].
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine deriving an optimal number of repetitions of each portion of the data to be received is further based on the power consumed by the receiver to successfully combine and decode each portion of data in the system of Gowda. The motivation is to refrain decoding  and device enter low power mode during the remaining repetition  (Thangarasa: see para 0033)


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US 2019/0036647) in view of Nunome (US 20210159952 A1) and further in view of Iwai (US 20210036807 A1).

Regarding claim 12, Gowda doesn’t teach wherein the optimal number of repetitions is derived for each transmission modulation scheme under consideration.
  Iwai (US 20210036807 A1) teaches wherein the optimal number of repetitions is derived for each transmission modulation scheme under consideration (See para 0061 “the repetition pattern means a repetition pattern of radio resource allocation for each TU, and includes at least one of "a number of repetitions.”; see para 0117 “Base station 100 determines radio resource allocation information on a downlink resource for terminal 200 and generates a DCI (ST101). Then, base station 100 determines a repetition pattern of data (downlink data channel) for terminal 200 (i.e., a repetition pattern of data signal radio resource allocation between TUs) based on the radio resource allocation information”; see para 0045 “allocation information (such as radio resource allocation information, Modulation and Coding Scheme (MCS), etc.) determined by a base station (referred to as eNB or gNB”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the optimal number of repetitions is derived for each transmission modulation scheme under consideration in the system of modified Gowda. The motivation is to dynamically change repetition transmission (Iwai: See para 0009) .



Claims 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US 2019/0036647) in view of Salem (US 2018/0279315 A1)

Regarding claim 18, Gowda (US 2019/0036647) teaches a method for receiving repeated transmission of portions of data from a transmitter (see para0032 “ receiving multiple repetitions of a channels (eg. A communication channel such as control channel, data channel, shared channel)… a channel refers to the channel itself or signals/ messages carried on the channel ”)[ since channel refer to message carried on the channel, therefore multiple repetitions of a channels implies multiple repetition of data portion (message), the method comprising:
 at a processor of a receiver comprising a decoder (see para 0056 “AT UE 120…includes A receive processor 258 may process (e.g., demodulate and decode)”) [ UE processor decoding implies processor has a decoder], 
deriving a metric indicative of an estimated packet error rate (PER) of the received portions of data at the receiver (see para 0117 “he UE is configured to monitor the control channel for eight subframes (subframes 0-7 of frame 1410). Additionally, the UE detects that it is in good radio channel conditions”)  
deriving a threshold (see para 0037 “determining radio conditions satisfy a predetermined condition”; see para 0125 “The UE may generate the "channel condition estimate vs. NPDCCH repetition" table(s) based on a block error rate (BLER) criteria (e.g., <10% BLER, or some other percentage) for different types of channels/fading profiles”; see para 0106 “The at least one communication channel may include a control channel (e.g., MPDCCH, NPDCCH), data channel (e.g., MPDSCH, NPDSCH)”)[ BLER is a radio condition and  BLER criteria to be less than 10 percent;  10 percent is interpreted to be the threshold] 
based a comparison of the threshold and the desired PER of the received repeated portions of data at the receiver to be received over the data channel at the receiver , deriving an optimal number of repetitions of each portion of the data to be received over the data channel for successful decoding, (see para 0124 “The UE (at 1510) may determine the number of repetitions (N)”;  para 0125 “In some aspects, the UE may determine the value of N based on one or more generated tables stored at the UE. Each generated table may map estimates of a channel condition parameter to NPDCCH repetition values (for successfully decoding NPDCCH. The channel condition parameters may include SNR, Doppler estimate, RSRP, etc. The UE may generate the "channel condition estimate vs. NPDCCH repetition" table(s) based on a block error rate (BLER) criteria (e.g., <10% BLER, or some other percentage) for different types of channels/fading profiles”) wherein the optimal number of repetitions have been received over the data channel, decoding is to be activation of the decoder (see para 0121 “In some aspects, the UE may determine the estimated number (N, where N<r.sub.max) of repetitions for successfully decoding… The UE may perform a decoding attempt after N repetitions ... The UE may determine when the N repetitions will end based on the fixed start of the paging occasion.”)[ since UE perform decoding after N repetitions has ended , it implies decoding is starting after N repetitions] and further wherein the optimal number of repetitions is derived such that power consumption to successfully decode the data is minimized at the receiver (see para 0124 “the UE using the techniques presented herein can substantially reduce power consumption during the NPDCCH decode (e.g., at 1506B) by determining an estimated number of repetitions for successfully decoding NPDCCH.”; see para 0037 “the UE to significantly save power consumption when receiving multiple repetitions of a channel”)
Gowda doesn’t teach threshold based on a ratio of the power used to decode each portion of data at the receiver to the power used to combine each portion of data at the receiver.
Salem teaches threshold based on a ratio of the power used to decode each portion of data at the receiver to the power used to combine each portion of data at the receiver. (See para 0180 “Other performance metrics that may serve as a target performance metric as a basis for DCLLA include, but are not limited to…Decoding Log Likelihood Ratios (LLRs) calculated by the BS when attempting to decode a TB after combining all of its retransmissions and given the current MCS level in use.”)
	Thus it would have been to a person with ordinary skills in the art before the effective filing date of the invention to combine the ratio of the power used to decode each portion of data at the receiver to the power used to combine in the system of Gowda. The motivation is to improve the efficiency (salem: see para 0173)

Regarding claim 19, Gowda teaches a non-transitory computer readable medium comprising instructions that when executed by a processor cause the processor to carry out the method of claim 18. ( see para 0148 “Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein”)

Regarding claim 20, Gowda teaches a receiver configured to receive repeated transmissions of portions of data from a transmitter, the receiver comprising a processor configured to execute computer code instructions to carry out the method of claim 18. ((see para0032 “ receiving multiple repetitions of a channels (eg. A communication channel such as control channel, data channel, shared channel)”; see para 0148 “For example, such a computer program product may comprise a computer-readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein”;See rejection of claim 1 for method of claim 1) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416